PIA High Yield Fund Investor Class (PHYSX) A series of Advisors Series Trust (the “Trust”) November 29, 2010 Supplement to the Summary Prospectus, Prospectus and Statement of Additional Information (“SAI”) dated August 31, 2010, as supplemented The subscription period for the PIA High Yield Fund (the “Fund”) has been extended to December 29, 2010. The Fund, a series of the Trust, is currently being offered during an initial offering period which began on August 31, 2010, and is currently scheduled to end at the close of business (4:00 p.m., Eastern time) on December 29, 2010, subject to extension. During the Fund’s initial offering period, you may submit your order to purchase Investor Class shares at a price of $10.00 per share with the Fund’s adviser, Pacific Income Advisers, Inc. (“PIA”).Investment checks should be made payable to “PIA High Yield Fund.”Checks received during the initial offering period will be securely held by PIA, but will not be cashed and invested in the Fund until at least December 30,2010.If you would like to invest via federal wire, please complete an account application as directed in the Fund’s Prospectus to indicate your desire to participate in the initial offering period through federal funds wire.Federal funds wires can only be accepted on or after December 30,2010.Subscriptions received during the Fund’s initial offering period will subsequently be processed by the Fund’s transfer agent on the purchase date, which will be the date on which the Fund commences operations, which is expected to be December30,2010.Applications to purchase shares of the Fund received after the initial offering period will be invested in the Fund at the Fund’s then current net asset value. The Fund currently expects to commence operations on or about December 30, 2010.However, the Fund reserves the right to delay the Fund’s commencement of operations and extend the initial offering period upon notice to investors. You may rescind your order to purchase Investor Class shares of the Fund at any time during the initial offering period by contacting PIA at (310)255-4411. To obtain a copy of the Fund’s Summary Prospectus, statutory Prospectus or SAI, please contact the Fund at 1-800-251-1970. Please retain this Supplement with your Summary Prospectus, Prospectus and SAI for future reference.
